VIRGINIA:
                       In the Court of Appeals of Virginia on Tuesday the 26th day of July, 2022.
PUBLISHED




            Paul H. Lundmark,                                                                                           Appellant,

            against             Record No. 0677-21-2
                                Circuit Court No. CR21-299-00M

            Commonwealth of Virginia,                                                                                   Appellee.

                                              Upon a Petition for Rehearing En Banc

                      Before Chief Judge Decker, Judges Humphreys, Beales, Huff, O’Brien, AtLee, Malveaux,
                        Athey, Fulton, Ortiz, Causey, Friedman, Chaney, Raphael, Lorish, Callins and White


                   On April 12, 2022, the Court granted the appellant’s petition for rehearing en banc and ordered

            briefing as to whether this Court has jurisdiction over this case.

                   Having received the briefs of the appellant, Henrico County, and the Attorney General, and

            considering that Henrico County has now expressly waived any defect associated with the notice of appeal,

            the Court has determined that it has jurisdiction over this case. See Nicholson v. Commonwealth, 300 Va. 17,

            24 (2021). Accordingly, the appeal is reinstated on the docket of the Court. The time for filing the opening

            brief in this case shall recommence from the date of entry of this order.

                   Upon further consideration whereof, the style of this case hereby is amended to reflect that Henrico

            County is the proper appellee and shall hereinafter be styled as Paul H. Lundmark v. Henrico County. The

            Commonwealth’s Attorney for Henrico County represents the appellee, and the Attorney General is relieved

            of any further involvement in this case.

                                                       A Copy,

                                                              Teste:
                                                                                    A. John Vollino, Clerk
                                                                       original order signed by a deputy clerk of the
                                                              By:      Court of Appeals of Virginia at the direction
                                                                       of the Court
                                                                                    Deputy Clerk